UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


RAMSES DAVIS                                        )
                                                    )
             Plaintiff,                             )
                                                    )
                  v.                                )    Civil Case No. 12-72 (RJL)
                                                    )
ICI SERVICES CORPORATION                            )
                                                    )
             Defendant.                             )


                                          ~
                             MEMORANDUM OPINION
                               (July   6_, 2013) (Dkt. #26)
      PlaintiffRames T. Davis (plaintiff or "Davis") filed the instant action, prose, on

January 18, 2012, alleging discrimination and defamation against Defendant ICI Services

Corporation (defendant or "ICI"). Before the Court is defendant's Motion for Summary

Judgment. See Def.'s Mot. Summ. J. [Dkt. #26-1]. Upon consideration ofthe parties'

pleadings, applicable law, and the entire record in this case, the Court GRANTS

defendant's motion.

                                   BACKGROUND

      Defendant ICI, headquartered in Virginia Beach, Virginia, is a federal contractor

for the Pentagon Reservation providing secure mail processing services. Def.'s Mot.

Summ. J. at 1. Plaintiff worked for ICI as a mail screener at the Pentagon for almost

three years. See Ex. 1 to Defs Mot. Summ. J. (Dawn Morgan Aff.) [Dkt. #26-2] at 'I!


                                              1
4(b ). Plaintiff had to obtain a Secret Clearance in order to perform this job. See id. at~

4(i). Plaintiff also certified that he would comply with ICI's Code of Business Conduct

and Ethics ("Code"). See Ex. 9 to Def.'s Mot. Summ. J. (Compliance Certifications)

[Dkt. #26-10]. In particular, the Code states that, "[e]mployees' business conduct must

comply fully with all laws" especially "those ... that protect our nation's security and

safeguard our nation's secrets." See Ex. 8 to Def.'s Mot. Summ J. (Code of Business

Conduct & Ethics) [Dkt. #26-9] at 1, 7. The Code further states that ICI will take

disciplinary action including suspension or termination of any employee who violates the

law or the company's standards. See id. at 11.

       In late June or early July of2011, Plaintiff took pictures with his personal cell

phone inside one of the Pentagon mail trailers despite having been advised that

"unauthorized photography is prohibited" at the Pentagon. See Ex. 10 to De f.'s Mot.

Summ J. (Initial Administrative Inquiry Report) [Dkt. #26-11]; Ex. 4 to Def.'s Mot.

Summ. J. (Exemplar of Security Posting) [Dkt. #26-5]. Indeed, federal law prohibits the

use of any visual recording devices on the Pentagon Reservation without special

authorization. 32 C.F.R. § 234.15.

       On July 7, 2011, ICI reported the incident to the Pentagon Force Protection

Agency ("PFPA") and placed plaintiff on leave while ICI conducted an Administrative

Inquiry. See Ex. 1 at~ 4(1). Davis' conduct was determined to be an intentional security

violation and he was terminated on July 14, 2011. See id.    at~   4(m)-(n); Ex. 10 at 1.


                                              2
Plaintiff made a statement to the PFPA after his termination. See Ex. 11 to Def.'s Mot.

for Summ J. (Sworn Statement) [Dkt. #26-12]. Plaintiff admitted to taking the picture

but claims he was unaware of the laws and policies prohibiting this action. See id. at

1-2.

                                STANDARD OF REVIEW

       Defendant moves for summary judgment pursuant to Federal Rule of Civil

Procedure 56. Summary judgment is proper where the pleadings, stipulations, affidavits,

and admissions in a case show that there is no genuine issue as to any material fact. FED.

R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The court must

accept as true the evidence of, and draw "all justifiable inferences" in favor of the party

opposing summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986). A genuine issue exists only where "the evidence is such that a reasonable jury

could return a verdict for the nonmoving party." Jd. at 248.

                                        ANALYSIS

       In this Title VII disparate-treatment suit, the ICI asserted a legitimate,

non-discriminatory reason for plaintiffs termination-namely, that plaintiff committed a

major security violation. Accordingly, the Court "need not-and should not-decide

whether the plaintiff actually made out a prima facie case under McDonnell Douglas."

Brady v. Office ofSergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008). The

appropriate inquiry is whether a reasonable jury could find that ICI's asserted


                                              3
non-discriminatory reason was a pretext and ICI intentionally discriminated against

plaintiff. See id. Drawing all justifiable inferences in favor of the plaintiff, I conclude

that no reasona~le jury could find that plaintiffs race, rather than his unauthorized picture

taking, constituted ICI's reason for terminating plaintiff. ICI produced an Affidavit from

the Vice President and Director of Human Resources for ICI stating that plaintiff was

terminated for taking and sending photographs with his cell phone while on the Pentagon

Reservation. See Ex. 1 to Def.'s Mot. Summ. J.     at~   4(n). ICI submitted additional

supporting evidence that the incident was thoroughly and independently investigated, see

Ex. 10 to Def.'s Mot. Summ. J., and plaintiffs actions violated ICI's Code of Business

Conduct and Ethics, which he signed on two separate occasions, see Exs. 8 and 9 to

De f.'s Mot. Summ. J.

       Plaintiff admits that he took and sent photographs with his cell phone on the

Pentagon Reservation without authorization. See Ex. 11 to De f.'s Mot. Summ. J. at 1.

Plaintiffs arguments for discrediting ICI's asserted non-discriminatory reason for

terminating him are that: ( 1) a white female employee with less experience than plaintiff

received more favorable treatment from ICI; (2) white male supervisors made threatening

remarks to plaintiff; and (3) the ICI Vice President of Human Resources was

unresponsive to plaintiffs complaints. See Compl. He also alleges that other ICI

employees took unauthorized photographs without facing adverse employment action.

See Ex. 11 at 1-2. Because these allegations are entirely conclusory and lack proper


                                              4
support in the record, summary judgment must be GRANTED in favor of defendant on

the issue of racial discrimination.

       To make out a claim for defamation under D.C. law, plaintiff must prove that (i) a

false and defamatory statement was made about him; (ii) published to a third party; (iii)

negligently; and (iv) plaintiff suffered either actual or legal harm. See Crowley v. North

Am. TelecommunicationsAss'n, 691 A.2d 1169,1173 n. 2 (D.C.1997). Plaintiffcannot

establish a claim for defamation against ICI where the information ICI communicated to

PFPA was the truth, as plaintiff readily admitted. Furthermore, ICI was duty bound to

inform PFPA that plaintiff had taken a photograph with his cell phone on the Pentagon

Reservation without authorization. Accordingly, summary judgment must be

GRANTED in favor of defendant on the issue of defamation.

                                      CONCLUSION

       For all of the foregoing reasons, the Court GRANTS defendant's Motion for

Summary Judgment. An order consistent with this decision accompanies this

Memorandum Opinion.




                                             5